DETAILED ACTION
This Office action is in response to the application filed on May 20, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2020 and 02/04/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were filed on May 20, 2020.  These drawings are accepted by the Examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-19 are rejected under 35 U.S.C. 103 as being unpatentable over YOON et al. (U.S. Pub. No. 2016/0078986 A1, reference provided as part of the Information Disclosure Statement “IDS”) in view of MOON et al. (U.S. Pub. No. 2016/0086714 A1).

In re claim 1, YOON discloses a coil component (Fig. 2) comprising: 
a body (10); 
a support substrate (11) embedded in the body; 
a first coil portion (21) and a second coil portion (22) disposed on the support substrate to be spaced apart from each other; 
a first external electrode (31) and a second external electrode (32) disposed on a first end surface of the body to be spaced apart from each other, and respectively connected to both end portions of the first coil portion exposed to the first end surface of the body to be spaced apart from each other (See Fig. 2); 
a third external electrode (33) and a fourth external electrode (34) disposed on a second end surface of the body to be spaced apart from each other, and respectively connected to both end portions of the second coil portion exposed to the second end surface of the body to be spaced apart from each other (See Fig. 2). 
YOON fails to disclose a surface insulating layer disposed on a first surface of the body connecting the first end surface and the second end surface of the body to each other; and an edge protection layer disposed between the first and second external electrodes and between the third and fourth external electrodes on the first end surface and the second end surface of the body, respectively, the edge protection layer having a first end portion extending upwardly of the surface insulating layer.
MOON teaches (Fig. 1) a coil device (100), comprising a surface insulating layer (20) disposed on a first surface of the body connecting the first end surface and the second end surface of the body to each other; and an edge protection layer (60) disposed between the external electrodes and the end surface of the body, respectively, the edge protection layer having a first end portion extending upwardly of the surface insulating layer (Para. 0050-0072).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of YOON to include a first surface of the body connecting the first end surface and the second end surface of the body to each other; and an edge protection layer disposed between the first and second external electrodes and between the third and fourth external electrodes on the first end surface and the second end surface of the body, respectively, the edge protection layer having a first end portion extending upwardly of the surface insulating layer, as disclosed in MOON to prevent a plating spreading phenomenon occurring on a surface of the chip electronic component at the time of forming external electrodes (Abstract).

In re claim 2, YOON fails to disclose wherein the edge protection layer has a second end portion extending to respective edges between a second surface of the body, opposing the first surface of the body, and the first end surface and between the second surface and the second end surface of the body.
MOON teaches (Fig. 1) a coil device (100), wherein the edge protection layer (60) has a second end portion extending to respective edges between a second surface of the body, opposing the first surface of the body, and the first end surface and between the second surface and the second end surface of the body (Fig. 1, Para. 0050-0072).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of YOON wherein the edge protection layer has a second end portion extending to respective edges between a second surface of the body, opposing the first surface of the body, and the first end surface and between the second surface and the second end surface of the body, as disclosed in MOON to prevent a plating spreading phenomenon occurring on a surface of the chip electronic component at the time of forming external electrodes (Abstract).

In re claim 3, YOON fails to disclose wherein the edge protection layer has a second end portion extending onto at least a part of a second surface of the body, opposing the first surface of the body.
MOON teaches (Fig. 1) a coil device (100), wherein the edge protection layer (60) has a second end portion extending onto at least a part of a second surface of the body, opposing the first surface of the body (Fig. 1, Para. 0050-0072).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of YOON wherein the edge protection layer has a second end portion extending onto at least a part of a second surface of the body, opposing the first surface of the body, as disclosed in MOON to prevent a plating spreading phenomenon occurring on a surface of the chip electronic component at the time of forming external electrodes (Abstract).

In re claim 5, YOON fails to disclose wherein the edge protection layer includes an insulating resin and an insulating filler.
MOON teaches (Fig. 1) a coil device (100), wherein the edge protection layer (60) includes an insulating resin and an insulating filler (Para. 0026, 0050-0072).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of YOON wherein the edge protection layer includes an insulating resin and an insulating filler, as disclosed in MOON to prevent a plating spreading phenomenon occurring on a surface of the chip electronic component at the time of forming external electrodes (Abstract).

In re claim 6, YOON fails to disclose wherein the edge protection layer does not extend upwardly of each of the first to fourth external electrodes.
MOON teaches (Fig. 1) a coil device (100), wherein the edge protection layer (60) does not extend upwardly of each of the first to fourth external electrodes (Fig. 1, Para. 0050-0072).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of YOON wherein the edge protection layer does not extend upwardly of each of the first to fourth external electrodes, as disclosed in MOON to prevent a plating spreading phenomenon occurring on a surface of the chip electronic component at the time of forming external electrodes (Abstract).

In re claim 7, YOON discloses (Fig. 2) wherein each of the first to fourth external electrodes (31-34) extends upwardly of the first surface of the body (See Fig. 2).

In re claim 8, YOON fails to disclose wherein each of the first to fourth external electrodes extends upwardly of at least a portion of a surface of the surface insulating layer which opposes another surface of the surface insulating layer contacting the first surface of the body.
MOON teaches (Fig. 1) a coil device (100), wherein each of the external electrodes (80) extends upwardly of at least a portion of a surface of the surface insulating layer (20) which opposes another surface of the surface insulating layer contacting the first surface of the body (Fig. 1, Para. 0050-0072).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of YOON wherein each of the first to fourth external electrodes extends upwardly of at least a portion of a surface of the surface insulating layer which opposes another surface of the surface insulating layer contacting the first surface of the body, as disclosed in MOON to prevent a plating spreading phenomenon occurring on a surface of the chip electronic component at the time of forming external electrodes (Abstract).

In re claim 9, YOON discloses (Fig. 2) wherein the body (10) includes a first core and a second core (Fig. 2, Para. 0027-0032), respectively penetrating through the first coil portion and the second coil portion, the first and second cores being spaced apart from each other (Fig. 2, Para. 0027-0032), the first coil portion has a first winding portion, including at least one turn about the first core (Fig. 2, Para. 0027-0032), and a first extension portion extending from one end portion of the first winding portion to surround the first core and the second core, and the second coil portion has a second winding portion (Fig. 2, Para. 0027-0032), including at least one turn about the second core (Fig. 2, Para. 0027-0032), and a second extension portion extending from one end portion of the second winding portion to surround the first core and the second core (Fig. 2, Para. 0027-0032).

In re claim 10, YOON discloses (Fig. 2) wherein the first coil portion (21) includes a first upper coil pattern disposed on a first surface of the support substrate, a first lower coil pattern disposed on a second surface of the support substrate (Figs. 3-5, Para. 0035-0053), opposing the first surface of the support substrate, and a first via connecting the first upper coil pattern and the first lower coil pattern to each other through the support substrate, the second coil portion (22) includes a second upper coil pattern disposed on the first surface of the support substrate to be spaced apart from the first upper coil pattern, a second lower coil pattern disposed on the second surface of the support substrate to be spaced apart from the first lower coil pattern (Figs. 3-5, Para. 0035-0053), and a second via connecting the second upper coil pattern and the second lower coil pattern to each other through the support substrate, the first winding portion and the first extension portion are disposed in each of the first upper coil pattern and the first lower coil pattern (Figs. 3-5, Para. 0035-0053), and the second winding portion and the second extension portion are disposed in each of the second upper coil pattern and the second lower coil pattern (Figs. 3-5, Para. 0035-0053).

In re claim 11, YOON discloses (Fig. 2) wherein each of the first and second coil portions (21 and 22) includes a first conductive layer, disposed to be in contact with the support substrate, and a second conductive layer disposed on the first conductive layer, and a side surface of the first conductive layer is exposed to the body (Figs. 3-5, Para. 0035-0065).

In re claim 12, YOON discloses (Fig. 2) wherein each of the first and second coil portions (21 and 22) includes a first conductive layer, disposed to be in contact with the support substrate, and a second conductive layer disposed on the first conductive layer and covering a side surface of the first conductive layer to be in contact with the support substrate (Figs. 3-5, Para. 0035-0065).

In re claim 13, YOON discloses (Fig. 2) an insulating material disposed between the first coil portion and the second coil portion, between adjacent turns of the first coil portion, and between adjacent turns of the second coil portion (Para. 0030).

In re claim 14, YOON fails to disclose wherein the surface insulating layer further extends onto the first and second end surfaces of the body.
MOON teaches (Fig. 1) a coil device (100), wherein the surface insulating layer (20) further extends onto the first and second end surfaces of the body (Para. 0050-0072).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of YOON wherein the surface insulating layer further extends onto the first and second end surfaces of the body, as disclosed in MOON to prevent a plating spreading phenomenon occurring on a surface of the chip electronic component at the time of forming external electrodes (Abstract).

In re claim 15, YOON discloses (Fig. 2) a coil component comprising: 
a body (10) including; 
a support substrate embedded (11) in the body; 
a first coil portion (21) and a second coil portion (22) disposed on the support substrate to be spaced apart from each other; 
a first external electrode (31) and a second external electrode (32) disposed on a first end surface of the body to be spaced apart from each other, and respectively connected to both end portions of the first coil portion exposed to the first end surface of the body; 
a third external electrode (33) and a fourth external electrode (34) disposed on a second end surface of the body, opposing the first end surface of the body, to be spaced apart from each other, and respectively connected to both end portions of the second coil portion exposed to the second end surface of the body.
YOON fails to disclose a surface insulating layer disposed on a first surface of the body connecting the first end surface and the second end surface of the body to each other; a first edge protection layer disposed between the first and second external electrodes on the first end surface of the body; and a second edge protection layer disposed between the third and fourth external electrodes on the second end surface of the body, wherein one end of each of the first and second edge protection layers further extends onto at least a portion of a surface of the surface insulating layer which opposes another surface of the surface insulating layer contacting the first surface of the body.
MOON teaches (Fig. 1) a coil device (100), MOON teaches (Fig. 1) a coil device (100), comprising a surface insulating layer (20) disposed on a first surface of the body connecting the first end surface and the second end surface of the body to each other; and an edge protection layer (60) disposed between the external electrodes and the end surface of the body, respectively, the edge protection layer having a first end portion extending upwardly of the surface insulating layer (Para. 0050-0072), wherein one end of the edge protection layers further extends onto at least a portion of a surface of the surface insulating layer which opposes another surface of the surface insulating layer contacting the first surface of the body (Para. 0050-0072).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of YOON to include a surface insulating layer disposed on a first surface of the body connecting the first end surface and the second end surface of the body to each other; a first edge protection layer disposed between the first and second external electrodes on the first end surface of the body; and a second edge protection layer disposed between the third and fourth external electrodes on the second end surface of the body, wherein one end of each of the first and second edge protection layers further extends onto at least a portion of a surface of the surface insulating layer which opposes another surface of the surface insulating layer contacting the first surface of the body, as disclosed in MOON to prevent a plating spreading phenomenon occurring on a surface of the chip electronic component at the time of forming external electrodes (Abstract).

In re claim 16, YOON fails to disclose wherein another end of the first edge protection layer extends to an edge between a second surface of the body, opposing the first surface of the body, and the first end surface, and another end of the second edge protection layer extends to an edge between the second surface and the second end surface of the body.
MOON teaches (Fig. 1) a coil device (100), wherein another end of the edge protection layer (60) extends to an edge between a second surface of the body, opposing the first surface of the body, and the first end surface, and another end of the edge protection layer (60) extends to an edge between the second surface and the second end surface of the body (Fig. 1, Para. 0050-0072).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of YOON wherein another end of the first edge protection layer extends to an edge between a second surface of the body, opposing the first surface of the body, and the first end surface, and another end of the second edge protection layer extends to an edge between the second surface and the second end surface of the body, as disclosed in MOON to prevent a plating spreading phenomenon occurring on a surface of the chip electronic component at the time of forming external electrodes (Abstract).

In re claim 17, YOON fails to disclose wherein another end of the first edge protection layer extends onto at least a part of a second surface of the body, opposing the first surface of the body, and another end of the second edge protection layer extends onto the second surface of the body.
MOON teaches (Fig. 1) a coil device (100), wherein another end of the edge protection layer (60) extends onto at least a part of a second surface of the body, opposing the first surface of the body, and another end of the edge protection layer (60) extends onto the second surface of the body (Fig. 1, Para. 0050-0072).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of YOON wherein another end of the first edge protection layer extends onto at least a part of a second surface of the body, opposing the first surface of the body, and another end of the second edge protection layer extends onto the second surface of the body, as disclosed in MOON to prevent a plating spreading phenomenon occurring on a surface of the chip electronic component at the time of forming external electrodes (Abstract).

In re claim 18, YOON discloses (Fig. 2) wherein the body (10) includes a first core and a second core (Fig. 2, Para. 0027-0032), respectively penetrating through the first coil portion and the second coil portion, the first and second cores being spaced apart from each other (Fig. 2, Para. 0027-0032), the first coil portion has a first winding portion, including at least one turn about the first core (Fig. 2, Para. 0027-0032), and a first extension portion extending from one end portion of the first winding portion to surround the first core and the second core, and the second coil portion has a second winding portion (Fig. 2, Para. 0027-0032), including at least one turn about the second core (Fig. 2, Para. 0027-0032), and a second extension portion extending from one end portion of the second winding portion to surround the first core and the second core (Fig. 2, Para. 0027-0032).

In re claim 19, YOON discloses (Fig. 2) wherein the first coil portion (21) includes a first upper coil pattern disposed on a first surface of the support substrate, a first lower coil pattern disposed on a second surface of the support substrate (Figs. 3-5, Para. 0035-0053), opposing the first surface of the support substrate, and a first via connecting the first upper coil pattern and the first lower coil pattern to each other through the support substrate, the second coil portion (22) includes a second upper coil pattern disposed on the first surface of the support substrate to be spaced apart from the first upper coil pattern, a second lower coil pattern disposed on the second surface of the support substrate to be spaced apart from the first lower coil pattern (Figs. 3-5, Para. 0035-0053), and a second via connecting the second upper coil pattern and the second lower coil pattern to each other through the support substrate, the first winding portion and the first extension portion are disposed in each of the first upper coil pattern and the first lower coil pattern (Figs. 3-5, Para. 0035-0053), and the second winding portion and the second extension portion are disposed in each of the second upper coil pattern and the second lower coil pattern (Figs. 3-5, Para. 0035-0053).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding to claim 4, the prior art of record fails to disclose or suggest “wherein the first end portion of the edge protection layer has an upwardly convex cross section” in combination with other limitations of the claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEON DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838